 

ASSET PURCHASE AGREEMENT

 

among

 

Acorn Energy, Inc.,

 

GridSense, Inc.

 

and

 

Franklin Fueling Systems, Inc.

 

dated as of

 

July 11, 2016

 

   

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of July 11, 2016, is
entered into between Acorn Energy, Inc. a Delaware corporation (“Acorn),
GridSense, Inc. a Colorado corporation (“GridSense”), (collectively “Seller”)
and Franklin Fueling Systems, Inc., an Indiana corporation (“Buyer”).

 

Recitals

 

WHEREAS, Acorn is the parent company of GridSense; and

 

WHEREAS, GridSense is engaged in the business of designing, manufacturing, and
selling intelligent electrical current sensing equipment, analytical software,
and diagnostic tools, (the “Business”); and

 

WHEREAS, Seller wish to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all the assets, and certain specified
liabilities, of the Business, subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
Definitions

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation Schedule” has the meaning set forth in Section 2.06.

 

“Assigned Contracts” has the meaning set forth in Section 2.01(b).

 

 2 

 

 

“Assignment and Assumption Agreement” has the meaning set forth in Section
3.02(a)(iii).

 

“Assignment and Assumption of Lease” has the meaning set forth in Section
3.02(a)(v).

 

“Assumed Liabilities” has the meaning set forth in Section 2.03.

 

“Balance Sheet” has the meaning set forth in Section 4.04.

 

“Balance Sheet Date” has the meaning set forth in Section 4.04.

 

“Basket” has the meaning set forth in Section 7.04(a).

 

“Benefit Plan” has the meaning set forth in Section 4.18(a).

 

“Bill of Sale” has the meaning set forth in Section 3.02(a)(ii).

 

“Books and Records” has the meaning set forth in Section 2.01(i).

 

“Business” has the meaning set forth in the recitals.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in the United States of America are authorized or
required by Law to be closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Closing Certificate” shall mean a certificate of Buyer as to compliance
with the conditions to closing reasonably satisfactory to counsel to Seller

 

“Buyer Indemnitees” has the meaning set forth in Section 7.02.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Closing” has the meaning set forth in Section 3.01.

 

“Closing Date” has the meaning set forth in Section 3.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

 3 

 

 

“Direct Claim” has the meaning set forth in Section 7.05(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

 

“Dollars or $” means the lawful currency of the United States.

 

“Encumbrance” means any charge, claim, property interest, pledge, condition,
equitable interest, lien (statutory or other), option, security interest,
mortgage, easement, encroachment, right of way, right of first refusal, or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Seller or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code.

 

“Escrow Agent” means Signature Bank, acting as Escrow Agent under the terms
hereof.

 

“Escrow Agreement” shall mean the Escrow Agreement between Seller, Buyer and
Escrow Agent the form of Exhibit A hereto

 

“Escrow Amount” means the sum of $100,000 to be deposited with the Escrow Agent
and held in escrow and disbursed pursuant to the terms of this Agreement.

 

“Excluded Assets” has the meaning set forth in Section 2.02.

 

“Excluded Contracts” has the meaning set forth in Section 2.02(a).

 

“Excluded Liabilities” has the meaning set forth in Section 2.04.

 

“Financial Statements” has the meaning set forth in Section 4.04.

 

“GAAP” means United States generally accepted accounting principles in effect.

 

 4 

 

 

“Governmental Authority” means any federal, state, or local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization have the
force of Law), or any arbitrator, court or tribunal of competent jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

 

“Indemnified Party” has the meaning set forth in Section 7.05.

 

“Indemnifying Party” has the meaning set forth in Section 7.05.

 

“Insurance Policies” has the meaning set forth in Section 4.14.

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies and the content found thereon and related thereto, and
URLs; (c) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including copyrights, author, performer, moral and
neighboring rights, and all registrations, applications for registration and
renewals of such copyrights; (d) inventions, discoveries, trade secrets,
business and technical information and know-how, databases, data collections and
other confidential and proprietary information and all rights therein; (e)
patents (including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor’s certificates, petty patents and patent utility models); (f) software
and firmware, including data files, source code, object code, application
programming interfaces, architecture, files, records, schematics, computerized
databases and other related specifications and documentation; (g) semiconductor
chips and mask works; (h) royalties, fees, income, payments and other proceeds
now or hereafter due or payable with respect to any and all of the foregoing;
and (i) all rights to any Actions of any nature available to or being pursued by
Seller to the extent related to the foregoing, whether accruing before, on or
after the date hereof, including all rights to and claims for damages,
restitution and injunctive relief for infringement, dilution, misappropriation,
violation, misuse, breach or default, with the right but no obligation to sue
for such legal and equitable relief, and to collect, or otherwise recover, any
such damages.

 



 5 

 

 




“Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
any Intellectual Property that is used in or necessary for the conduct of the
Business as currently conducted to which Seller is a party, beneficiary or
otherwise bound.

 

“Intellectual Property Assets” means all Intellectual Property that is owned by
Seller and used in or necessary for the conduct of the Business as currently
conducted.

 

“Intellectual Property Assignments” has the meaning set forth in Section
3.02(a)(iv).

 

“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized registrar, including
registered trademarks, domain names and copyrights, issued and reissued patents
and pending applications for any of the foregoing.

 

“Interim Balance Sheet” has the meaning set forth in Section 4.04.

 

“Interim Balance Sheet Date” has the meaning set forth in Section 4.04.

 

“Inventory” has the meaning set forth in Section 2.01(a).

 

“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of any director or officer of Seller,
and the knowledge that such persons would have after reasonable inquiry of the
employees or former employees of Seller with primary responsibility for the
matter in question.

 

“Law” means any statute, law, ordinance, regulation, code, order, constitution,
treaty, common law, judgment, other requirement or rule of law of any
Governmental Authority.

 

“Leased Real Property” has the meaning set forth in Section 4.10(a).

 

“Lease” has the meaning set forth in Section 4.10(a).

 

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, penalties, fines, costs or expenses of whatever kind, including
reasonable attorneys’ fees and the reasonable cost of enforcing any right to
indemnification hereunder and the reasonable cost of pursuing any insurance
providers; provided, however, that “Losses” shall not include punitive or
consequential damages, except in the case of fraud or to the extent actually
awarded to a Governmental Authority or other third party.

 

 6 

 

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or is reasonably likely to be expected to become, individually or in
the aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Business, (b) the value of
the Purchased Assets, or (c) the ability of Seller to consummate the
transactions contemplated hereby on a timely basis.

 

“Material Contracts” has the meaning set forth in Section 4.07(a).

 

“Material Customers” has the meaning set forth in Section 4.13(a).

 

“Material Suppliers” has the meaning set forth in Section 4.13(b).

 

“Multiemployer Plan” has the meaning set forth in Section 4.18(c).

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
certificates, variances and similar rights obtained, or required to be obtained,
from Governmental Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 4.08.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization,
association or other entity.

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Purchase Price” has the meaning set forth in Section 2.05.

 

“Purchased Assets” has the meaning set forth in Section 2.01.

 

“Qualified Benefit Plan” has the meaning set forth in Section 4.18(c).

 

“Real Property” means, collectively, the Leased Real Property.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

 7 

 

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Restricted Business” means designing, manufacturing, and selling intelligent
electrical current sensing equipment, analytical software, and diagnostic tools.

 

“Restricted Period” has the meaning set forth in Section 6.02(a).

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Indemnitees” has the meaning set forth in Section 7.03.

 

“Tangible Personal Property” has the meaning set forth in Section 2.01(d).

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Territory” means the United States of America.

 

“Third Party Claim” has the meaning set forth in Section 7.05(a).

 

“Transaction Documents” means this Agreement, the Escrow Agreement, the Bill of
Sale, the Assignment and Assumption Agreement, Intellectual Property
Assignments, Assignment and Assumption of Leases, the Transition Services
Agreement and the other agreements, instruments and documents required to be
delivered at the Closing.

 

“Transition Services Agreement” has the meaning set forth in Section
3.02(a)(vi).

 

“Union” has the meaning set forth in Section 4.190(b).

 

 8 

 

 

ARTICLE II
Purchase and Sale

 

Section 2.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, at the Closing, Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, free and clear of
any Encumbrances other than Permitted Encumbrances, all of Seller’s right, title
and interest in, to and under all of the assets, properties and rights of every
kind and nature, whether real, personal or mixed, tangible or intangible,
wherever located and whether now existing or hereafter acquired (other than the
Excluded Assets), which relate to, or are used or held for use in connection
with, the Business (collectively, the “Purchased Assets”), including, without
limitation, the following:

 

(a) all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts and other inventories (“Inventory”);

 

(b) all Contracts, set forth on Section 2.01 of the Disclosure Schedules (the
“Assigned Contracts”);

 

(c) all Intellectual Property Assets;

 

(d) all furniture, fixtures, equipment, machinery, tools, vehicles, office
equipment, supplies, computers, telephones and other tangible personal property
(the “Tangible Personal Property”);

 

(e) all rights to any Actions of any nature available to or being pursued by
Seller to the extent related to the Business, the Purchased Assets or the
Assumed Liabilities, whether arising by way of counterclaim or otherwise;

 

(f) all prepaid expenses, credits, advance payments, claims, security, refunds,
rights of recovery, rights of set-off, rights of recoupment, deposits, charges,
sums and fees (including any such item relating to the payment of Taxes);

 

(g) all of Seller’s rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Purchased Assets;

 

(h) all insurance benefits, including rights and proceeds, arising from or
relating to the Business, the Purchased Assets or the Assumed Liabilities; and

 

(i) originals, or where not available, copies, of all books and records,
including, but not limited to, books of account, ledgers and general, financial
and accounting records, machinery and equipment maintenance files, customer
lists, customer purchasing histories, price lists, distribution lists, supplier
lists, production data, quality control records and procedures, customer
complaints and inquiry files, research and development files, records and data
(including all correspondence with any Governmental Authority), sales material
and records (including pricing history, total sales, terms and conditions of
sale, sales and pricing policies and practices), strategic plans, internal
financial statements, marketing and promotional surveys, material and research
and files relating to the Intellectual Property Assets and the Intellectual
Property Agreements (“Books and Records”).

 

 9 

 

 

Section 2.02 Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following assets (collectively, the “Excluded
Assets”):

 

(a) Contracts, including Intellectual Property Agreements, that are not Assigned
Contracts (the “Excluded Contracts”);

 

(b) the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Seller;

 

(c) all Benefit Plans and assets attributable thereto;

 

(d) the assets, properties and rights specifically set forth on Section 2.02 of
the Disclosure Schedules; and

 

(e) all items referred to in Sections 2.01(e) through (i), to the extent they
relate to Excluded Assets or Excluded Liabilities.

 

Section 2.03 Assumed Liabilities. Subject to the terms and conditions set forth
herein, Buyer shall assume and agree to pay, perform and discharge those
Liabilities of Seller set forth on Section 2.03 of the Disclosure Schedules
(collectively, the “Assumed Liabilities”), and no other Liabilities.

 

Section 2.04 Excluded Liabilities. Notwithstanding the provisions of Section
2.03 or any other provision in this Agreement to the contrary, Buyer shall not
assume and shall not be responsible to pay, perform or discharge any Liabilities
of Seller or any of its Affiliates of any kind or nature whatsoever other than
the Assumed Liabilities (the “Excluded Liabilities”). Seller shall, and shall
cause each of its Affiliates to, pay and satisfy in due course all Excluded
Liabilities which they are obligated to pay and satisfy. Without limiting the
generality of the foregoing, the Excluded Liabilities shall include, but not be
limited to, the following:

 

(a) any Liabilities of Seller arising or incurred in connection with the
negotiation, preparation, investigation and performance of this Agreement, the
other Transaction Documents and the transactions contemplated hereby, including,
without limitation, fees and expenses of counsel, accountants, consultants,
advisers and others;

 

(b) any Liability for (i) Taxes of Seller (or any stockholder or Affiliate of
Seller) relating to the Business, the Purchased Assets or the Assumed
Liabilities for any Pre-Closing Tax Period; (ii) Taxes that arise out of the
consummation of the transactions contemplated hereby or that are the
responsibility of Seller pursuant to Section 6.06; or (iii) other Taxes of
Seller (or any stockholder or Affiliate of Seller) of any kind or description
(including any Liability for Taxes of Seller (or any stockholder or Affiliate of
Seller) that becomes a Liability of Buyer under any common law doctrine of de
facto merger or transferee or successor liability or otherwise by operation of
contract or Law);

 

(c) any Liabilities relating to or arising out of the Excluded Assets;

 

(d) any Liabilities in respect of any pending or threatened Action arising out
of, relating to or otherwise in respect of the operation of the Business or the
Purchased Assets to the extent such Action relates to such operation on or prior
to the Closing Date;

 

 10 

 

 

(e) any product Liability or similar claim for injury to a Person or property
which arises out of or is based upon any express or implied representation,
warranty, agreement or guaranty made by Seller, or by reason of the improper
performance or malfunctioning of a product, improper design or manufacture,
failure to adequately package, label or warn of hazards or other related product
defects of any products at any time manufactured or sold or any service
performed by Seller;

 

(f) any warranty, rework, recall, design defect, or similar claims of any
products manufactured or sold or any service performed by Seller;

 

(g) any Liabilities of Seller arising under or in connection with any Benefit
Plan providing benefits to any present or former employee of Seller;

 

(h) any Liabilities of Seller for any present or former employees, officers,
directors, retirees, independent contractors or consultants of Seller,
including, without limitation, any Liabilities associated with any claims for
wages or other benefits, bonuses, accrued vacation, workers’ compensation,
severance, retention, termination or other payments;

 

(i) any environmental claims, or liabilities under environmental laws, to the
extent arising out of or relating to facts, circumstances or conditions existing
on or prior to the Closing to the extent arising out of any actions or omissions
of Seller;

 

(j) any trade accounts payable of Seller;

 

(k) any Liabilities of the Business relating or arising from unfulfilled
commitments, quotations, purchase orders, customer orders or work orders that
(i) do not constitute part of the Purchased Assets issued by the Business’
customers to Seller on or before the Closing; (ii) did not arise in the ordinary
course of business; or (iii) are not validly and effectively assigned to Buyer
pursuant to this Agreement;

 

(l) any Liabilities to indemnify, reimburse or advance amounts to any present or
former officer, director, employee or agent of Seller (including with respect to
any breach of fiduciary obligations by same), except for indemnification of same
pursuant to Section 7.03 as Seller Indemnitees;

 

(m) any Liabilities under the Excluded Contracts or any other Contracts,
including Intellectual Property Agreements, (i) which are not validly and
effectively assigned to Buyer pursuant to this Agreement; (ii) which do not
conform to the representations and warranties with respect thereto contained in
this Agreement; or (iii) to the extent such Liabilities arise out of or relate
to a breach by Seller of such Contracts prior to Closing, (including but not
limited to the Transformer IQ purchase and royalty agreements);

 

(n) any Liabilities associated with payables, debt, loans or credit facilities
of Seller and/or the Business owing to financial institutions;

 

 11 

 

 

(o) any Liabilities associated with intercompany loans between subsidiaries or
affiliated entities; and

 

(p) any Liabilities arising out of, in respect of or in connection with the
failure by Seller or any of its Affiliates to comply with any Law or
Governmental Order.

 

Section 2.05 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be $1,000,000, (the “Purchase Price”), plus the assumption of the
Assumed Liabilities. The Purchase Price shall be paid as follows:

 

(a) The Purchase Price less the Escrow Amount shall be paid by wire transfer of
immediately available funds to an account designated in writing by Seller to on
the Closing Date; and

 

(b) The Escrow Amount shall be deposited by wire transfer into an account
designated by the Escrow Agent and shall be held and distributed in accordance
with the terms of the Escrow Agreement to satisfy any and all claims made by
Buyer or any other Buyer Indemnitee against Seller pursuant to Article VII.

 

Section 2.06 Allocation of Purchase Price. Seller and Buyer agree that the
Purchase Price and the Assumed Liabilities (plus other relevant items) shall be
allocated among the Purchased Assets for all purposes (including Tax and
financial accounting) as shown on the allocation schedule (the “Allocation
Schedule”). A draft of the Allocation Schedule shall be prepared by Buyer and
delivered to Seller within thirty calendar days following the Closing Date. If
Seller notifies Buyer in writing that Seller objects to one or more items
reflected in the Allocation Schedule, Seller and Buyer shall negotiate in good
faith to resolve such dispute; provided, however, that if Seller and Buyer are
unable to resolve any dispute with respect to the Allocation Schedule within
sixty calendar days following the Closing Date, such dispute shall be resolved
by an independent accountant. The fees and expenses of such accounting firm
shall be borne equally by Seller and Buyer. Buyer and Seller shall file all Tax
Returns (including amended returns and claims for refund) and information
reports in a manner consistent with the Allocation Schedule. Any adjustments to
the Purchase Price pursuant to Section 2.06 herein shall be allocated in a
manner consistent with the Allocation Schedule.

 

Section 2.07 Third Party Consents. To the extent that Seller’s rights under any
Contract or Permit constituting a Purchased Asset, or any other Purchased Asset,
may not be assigned to Buyer without the consent of another Person which has not
been obtained, this Agreement shall not constitute an agreement to assign the
same if an attempted assignment would constitute a breach thereof or be
unlawful, and Seller, at its expense, shall use its reasonable best efforts to
obtain any such required consent(s) as promptly as possible. If any such consent
shall not be obtained or if any attempted assignment would be ineffective or
would impair Buyer’s rights under the Purchased Asset in question so that Buyer
would not in effect acquire the benefit of all such rights, Seller, to the
maximum extent permitted by law and the Purchased Asset, shall act after the
Closing as Buyer’s agent in order to obtain for it the benefits thereunder and
shall cooperate, to the maximum extent permitted by Law and the Purchased Asset,
with Buyer in any other reasonable arrangement designed to provide such benefits
to Buyer. Notwithstanding any provision in this Section 2.07 to the contrary,
Buyer shall not be deemed to have waived its rights to the receipt of all
required consents listed in the Disclosure Schedule unless and until Buyer
either provides written waivers thereof or elects to proceed to consummate the
transactions contemplated by this Agreement at Closing.

 

 12 

 

 

ARTICLE III
Closing

 

Section 3.01 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the respective offices of the parties on July 11, 2016. The
date on which the Closing is to occur is herein referred to as the “Closing
Date”.

 

Section 3.02 Closing Deliverables.

 

(a) At the Closing, Seller shall deliver to Buyer the following:

 

(i) the duly executed Escrow Agreement;

 

(ii) a bill of sale in the form of Exhibit C hereto (the “Bill of Sale”) and
duly executed by Seller, transferring the tangible personal property included in
the Purchased Assets to Buyer

 

(iii) an assignment and assumption agreement in the form of Exhibit D hereto
(the “Assignment and Assumption Agreement”) and duly executed by Seller,
effecting the assignment to and assumption by Buyer of the Purchased Assets and
the Assumed Liabilities;

 

(iv) assignments in the form of Exhibit E hereto (the “Intellectual Property
Assignments”) and duly executed by Seller, transferring all of Seller’s right,
title and interest in and to the Intellectual Property Assets to Buyer;

 

(v) with respect to the Lease, an Assignment and Assumption of Lease in form and
substance satisfactory to Buyer (each, an “Assignment and Assumption of Lease”)
and duly executed by Seller;

 

(vi) the Transition Services Agreement in the form of Exhibit B hereto (the
“Transition Services Agreement”) and duly executed by Seller;

 

(vii) the Seller Closing Certificate;

 

(viii) certificates of the Secretary or Assistant Secretary of Seller as to
authority and incumbency; and

 

 13 

 

 

(ix) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

 

(b) At the Closing, Buyer shall deliver to Seller the following:

 

(i) the Purchase Price less the Escrow Amount;

 

(ii) the duly executed Escrow Agreement;

 

(iii) the duly executed Assignment and Assumption Agreement;

 

(iv) with respect to the Lease, a duly executed Assignment and Assumption of
Lease;

 

(v) the duly executed Transition Services Agreement;

 

(vi) the Buyer Closing Certificate; and

 

(vii) certificates of the Secretary or Assistant Secretary of Buyer as to
authority and incumbency

 

(c) At the Closing, Buyer shall deliver the Escrow Amount to the Escrow Agent
pursuant to the Escrow Agreement.

 

ARTICLE IV
Representations and warranties of Seller

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer that the statements contained
in this Article IV are true and correct as of the date hereof. Except for the
representations and warranties contained in this Article IV (and the related
Disclosure Schedules), neither Seller nor any other Person has made or makes any
other express or implied representation or warranty, either written or oral, on
behalf of Seller.

 

Section 4.01 Organization and Qualification of Seller. GridSense and Acorn are
corporations duly organized, validly existing and in good standing under the
Laws of the state of Colorado and Delaware, respectively; and each has full
corporate power and authority to own, operate or lease the properties and assets
now owned, operated or leased by it and to carry on the Business as currently
conducted. Section 4.01 of the Disclosure Schedules sets forth each jurisdiction
in which GridSense is licensed or qualified to do business, and GridSense is
duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the ownership of the Purchased Assets or the operation of
the Business as currently conducted makes such licensing or qualification
necessary.

 

 14 

 

 

Section 4.02 Authority of Seller. Seller has a full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Seller is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Seller of this Agreement and any other Transaction
Document to which Seller is a party, the performance by Seller of its
obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of Seller. This Agreement has been duly
executed and delivered by Seller, and (assuming due authorization, execution and
delivery by Buyer) this Agreement constitutes a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms.
When each other Transaction Document to which Seller is or will be a party has
been duly executed and delivered by Seller (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of Seller enforceable against it
in accordance with its terms.

 

Section 4.03 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Seller; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Seller, the Business or the Purchased Assets; (c) require the consent, notice
or other action by any Person under, conflict with, result in a violation or
breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract or Permit to which Seller is a party or by which
Seller or the Business is bound or to which any of the Purchased Assets are
subject (including any Assigned Contract); or (d) result in the creation or
imposition of any Encumbrance other than Permitted Encumbrances on the Purchased
Assets. No consent, approval, Permit, Governmental Order, declaration or filing
with, or notice to, any Governmental Authority is required by or with respect to
Seller in connection with the execution and delivery of this Agreement or any of
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.

 

Section 4.04 Financial Statements. Complete copies of unaudited financial
statements consisting of the balance sheet of GridSense at December 31, 2015 and
the related statements of income the fiscal year then ended (the “Financial
Statements”) have been provided to Buyer. The Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period involved, subject to normal and recurring year-end adjustments (the
effect of which will not be materially adverse) and the absence of notes. The
Financial Statements are based on the books and records of GridSense, and fairly
present the financial condition of the Business as of the respective dates they
were prepared and the results of the operations of the Business for the periods
indicated. The balance sheet of GridSense as of June 30, 2016 is referred to
herein as the “Balance Sheet” and the date thereof as the “Balance Sheet Date”
and the balance sheet of the Business as of June 30, 2016 is referred to herein
as the “Interim Balance Sheet” and the date thereof as the “Interim Balance
Sheet Date”. GridSense maintains a standard system of accounting for the
Business established and administered in accordance with GAAP.

 

 15 

 

 

Section 4.05 Undisclosed Liabilities. GridSense has no Liabilities with respect
to the Business, except (a) those which are adequately reflected or reserved
against in the Interim Balance Sheet as of the Interim Balance Sheet Date, and
(b) those which have been incurred in the ordinary course of business consistent
with past practice since the Balance Sheet Date and which are not, individually
or in the aggregate, material in amount.

 

Section 4.06 Absence of Certain Changes, Events and Conditions. Since the
Interim Balance Sheet Date, and other than in the ordinary course of business
consistent with past practice, there has not been any:

 

(a) event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 

(b) material change in any method of accounting or accounting practice for the
Business, except as required by GAAP or as disclosed in the Financial
Statements;

 

(c) material change in cash management practices and policies, practices and
procedures with respect to collection of Accounts Receivable, establishment of
reserves for uncollectible Accounts Receivable, accrual of Accounts Receivable,
inventory control, prepayment of expenses, payment of trade accounts payable,
accrual of other expenses, deferral of revenue and acceptance of customer
deposits;

 

(d) entry into any Contract that would constitute a Material Contract;

 

(e) incurrence, assumption or guarantee of any indebtedness for borrowed money
in connection with the Business except unsecured current obligations and
Liabilities incurred in the ordinary course of business consistent with past
practice;

 

(f) transfer, assignment, sale or other disposition of any of the Purchased
Assets shown or reflected in the Balance Sheet, except for the sale of Inventory
in the ordinary course of business;

 

(g) cancellation of any debts or claims or amendment, termination or waiver of
any rights constituting Purchased Assets;

 

(h) transfer, assignment or grant of any license or sublicense of any material
rights under or with respect to any Intellectual Property Assets or Intellectual
Property Agreements;

 

(i) material damage, destruction or loss, or any material interruption in use,
of any Purchased Assets, whether or not covered by insurance;

 

 16 

 

 

(j) acceleration, termination, material modification to or cancellation of any
Assigned Contract or Permit;

 

(k) material capital expenditures which would constitute an Assumed Liability;

 

(l) imposition of any Encumbrance upon any of the Purchased Assets;

 

(m) (i) grant of any bonuses, whether monetary or otherwise, or increase in any
wages, salary, severance, pension or other compensation or benefits in respect
of any current or former employees, officers, directors, independent contractors
or consultants of the Business, other than as provided for in any written
agreements or required by applicable Law, (ii) change in the terms of employment
for any employee of the Business or any termination of any employees for which
the aggregate costs and expenses exceed $25,000, or (iii) action to accelerate
the vesting or payment of any compensation or benefit for any current or former
employee, officer, director, consultant or independent contractor of the
Business;

 

(n) hiring or promoting any person as or to (as the case may be) an officer or
hiring or promoting any employee below officer except to fill a vacancy in the
ordinary course of business;

 

(o) adoption, modification or termination of any: (i) employment, severance,
retention or other agreement with any current or former employee, officer,
director, independent contractor or consultant of the Business, (ii) Benefit
Plan, or (iii) collective bargaining or other agreement with a Union, in each
case whether written or oral;

 

(p) any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any current or former directors, officers or employees of the
Business;

 

(q) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;

 

(r) purchase, lease or other acquisition of the right to own, use or lease any
property or assets in connection with the Business for an amount in excess of
$25,000, individually (in the case of a lease, per annum) or $50,000 in the
aggregate (in the case of a lease, for the entire term of the lease, not
including any option term), except for purchases of Inventory or supplies in the
ordinary course of business consistent with past practice;

 

(s) any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

 

 17 

 

 

Section 4.07 Material Contracts.

 

(a) Section 4.07(a) of the Disclosure Schedules lists each of the following
Contracts (x) by which any of the Purchased Assets are bound or affected or (y)
to which Seller is a party or by which it is bound in connection with the
Business or the Purchased Assets (such Contracts, together with all Contracts
concerning the occupancy, management or operation of any Real Property
(including without limitation, brokerage contracts) listed or otherwise
disclosed in Section 4.10(a) of the Disclosure Schedules, being “Material
Contracts”):

 

(i) all Contracts involving aggregate consideration in excess of $25,000 and
which, in each case, cannot be cancelled without penalty or without more than
ninety days’ notice;

 

(ii) all Contracts that require Seller to purchase or sell a stated portion of
the requirements or outputs of the Business or that contain “take or pay”
provisions;

 

(iii) all Contracts that provide for the indemnification of any Person or the
assumption of any Tax, environmental or other Liability of any Person;

 

(iv) all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);

 

(v) all broker, distributor, dealer, manufacturer’s representative, franchise,
agency, sales promotion, market research, marketing consulting and advertising
Contracts;

 

(vi) all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) and which are not cancellable without
material penalty or without more than ninety days’ notice;

 

(vii) except for Contracts relating to trade receivables, all Contracts relating
to indebtedness (including, without limitation, guarantees);

 

(viii) all Contracts that limit or purport to limit the ability of GridSense to
compete in any line of business or with any Person or in any geographic area or
during any period of time;

 

(ix) all joint venture, partnership or similar Contracts;

 

(x) all Contracts for the sale of any of the Purchased Assets or for the grant
to any Person of any option, right of first refusal or preferential or similar
right to purchase any of the Purchased Assets;

 

(xi) all powers of attorney with respect to the Business or any Purchased Asset;
and

 

 18 

 

 

(xii) all other Contracts that are material to the Purchased Assets or the
operation of the Business and not previously disclosed.

 

(b) Each Material Contract is valid and binding on Seller in accordance with its
terms and is in full force and effect. Neither Seller nor, to Seller’s
Knowledge, any other party thereto is in breach of or default under (or is
alleged to be in breach of or default under), or has provided or received any
notice of any intention to terminate, any Material Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation thereunder. Complete and correct copies of each
Material Contract (including all modifications, amendments and supplements
thereto and waivers thereunder) have been made available to Buyer. There are no
material disputes pending or threatened under any Contract included in the
Purchased Assets.

 

Section 4.08 Title to Purchased Assets. Seller has good and valid title to, or a
valid leasehold interest in, all of the Purchased Assets. All such Purchased
Assets (including leasehold interests) are free and clear of Encumbrances except
for the following (collectively referred to as “Permitted Encumbrances”):

 

(a) those items set forth in Section 4.08 of the Disclosure Schedules;

 

(b) liens for Taxes not yet due and payable;

 

(c) mechanics’, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the Business or the Purchased Assets;

 

(d) easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property which are not, individually or in the aggregate,
material to the Business or the Purchased Assets, which do not prohibit or
interfere with the current operation of any Real Property and which do not
render title to any Real Property unmarketable; or

 

(e) liens arising under original purchase price conditional sales contracts and
equipment leases with third parties entered into in the ordinary course of
business consistent with past practice which are not, individually or in the
aggregate, material to the Business or the Purchased Assets.

 

Section 4.09 Condition and Sufficiency of Assets. Except as set forth in Section
4.09 of the Disclosure Schedules, the buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property included in the Purchased Assets are structurally sound, are in good
operating condition and repair, and are adequate for the uses to which they are
being put, and none of such buildings, plants, structures, furniture, fixtures,
machinery, equipment, vehicles and other items of tangible personal property is
in need of maintenance or repairs except for ordinary, routine maintenance and
repairs that are not material in nature or cost. The Purchased Assets are
sufficient for the continued conduct of the Business after the Closing in
substantially the same manner as conducted prior to the Closing and constitute
all of the rights, property and assets necessary to conduct the Business as
currently conducted. None of the Excluded Assets are material to the Business.

 

 19 

 

 

Section 4.10 Real Property.

 

(a) Section 4.10(a) of the Disclosure Schedules sets forth each parcel of real
property leased by GridSense and used in or necessary for the conduct of the
Business as currently conducted (together with all rights, title and interest of
GridSense in and to leasehold improvements relating thereto, including, but not
limited to, security deposits, reserves or prepaid rents paid in connection
therewith, collectively, the “Leased Real Property”), and a true and complete
list of all leases, subleases, licenses, concessions and other agreements
(whether written or oral), including all amendments, extensions renewals,
guaranties and other agreements with respect thereto, pursuant to which
GridSense holds any Leased Real Property (collectively, the “Leases”). GridSense
has delivered to Buyer a true and complete copy of each Lease. With respect to
each Lease:

 

(i) such Lease is valid, binding, enforceable and in full force and effect, and
GridSense enjoys peaceful possession of the Leased Real Property;

 

(ii) GridSense is in good standing under such Lease;

 

(iii) GridSense has not received nor given any notice of any default and, to the
Knowledge of GridSense, no other party is in default thereof, and no party to
any Lease has exercised any termination rights with respect thereto;

 

(iv) GridSense has not subleased, assigned or otherwise granted to any Person
the right to use or occupy such Leased Real Property; and

 

(v) GridSense has not pledged, mortgaged or otherwise granted an Encumbrance on
its leasehold interest in any Leased Real Property.

 

(b) GridSense has not received any written notice of (i) violations of building
codes and/or zoning ordinances or other governmental or regulatory Laws
affecting the Real Property, (ii) existing, pending or threatened condemnation
proceedings affecting the Real Property, or (iii) existing, pending or
threatened zoning, building code or other moratorium proceedings, or similar
matters which could reasonably be expected to adversely affect the ability to
operate the Real Property as currently operated. Neither the whole nor any
material portion of any Real Property has been damaged or destroyed by fire or
other casualty.

 

(c) The Real Property is sufficient for the continued conduct of the Business
after the Closing in substantially the same manner as conducted prior to the
Closing.

 

 20 

 

 

Section 4.11 Intellectual Property.

 

(a) Section 4.11(a) of the Disclosure Schedules lists all (i) Intellectual
Property Registrations and (ii) Intellectual Property Assets, including
software, that are not registered but that are material to the operation of the
Business. All required filings and fees related to the Intellectual Property
Registrations have been timely filed with and paid to the relevant Governmental
Authorities and authorized registrars, and all Intellectual Property
Registrations are otherwise in good standing. GridSense has provided Buyer with
true and complete copies of file histories, documents, certificates, office
actions, and other materials related to all Intellectual Property Registrations.

 

(b) GridSense is the sole and exclusive legal and beneficial, and with respect
to the Intellectual Property Registrations, record, owner of all right, title
and interest in and to the Intellectual Property Assets, and has the valid right
to use all other Intellectual Property used in or necessary for the conduct of
the Business as currently conducted, in each case, free and clear of
Encumbrances other than Permitted Encumbrances. Without limiting the generality
of the foregoing, GridSense has entered into binding, written agreements with
every current and former employee of GridSense, and with every current and
former independent contractor, whereby such employees and independent
contractors (i) assign to GridSense any ownership interest and right they may
have in the Intellectual Property Assets; and (ii) acknowledge GridSense’s
exclusive ownership of all Intellectual Property Assets. GridSense has provided
Buyer with true and complete copies of all such agreements.

 

(c) The Intellectual Property Assets and Intellectual Property licensed under
the Intellectual Property Agreements are all of the Intellectual Property
necessary to operate the Business as presently conducted. The consummation of
the transactions contemplated hereunder will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other Person in respect of, the Buyer’s right to own, use or
hold for use any Intellectual Property as owned, used or held for use in the
conduct of the Business as currently conducted.

 

(d) GridSense’s rights in the Intellectual Property Assets are valid, subsisting
and enforceable. GridSense has taken all reasonable steps to maintain the
Intellectual Property Assets and to protect and preserve the confidentiality of
all trade secrets included in the Intellectual Property Assets, including
requiring all Persons having access thereto to execute written non-disclosure
agreements.

 

(e) The conduct of the Business as currently and formerly conducted, and the
Intellectual Property Assets and Intellectual Property licensed under the
Intellectual Property Agreements as currently or formerly owned, licensed or
used by Seller, have not infringed, misappropriated, diluted or otherwise
violated, and have not, do not and will not infringe, dilute, misappropriate or
otherwise violate, the Intellectual Property or other rights of any Person. No
Person has infringed, misappropriated, diluted or otherwise violated, or is
currently infringing, misappropriating, diluting or otherwise violating, any
Intellectual Property Assets.

 

 21 

 

 

(f) There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or threatened (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the Intellectual Property of any Person by GridSense in
connection with the Business; (ii) challenging the validity, enforceability,
registrability or ownership of any Intellectual Property Assets or Seller’s
rights with respect to any Intellectual Property Assets; or (iii) by Seller or
any other Person alleging any infringement, misappropriation, dilution or
violation by any Person of any Intellectual Property Assets. Seller is not
subject to any outstanding or prospective Governmental Order (including any
motion or petition therefor) that does or would restrict or impair the use of
any Intellectual Property Assets.

 

Section 4.12 Inventory. All Inventory, whether or not reflected in the Balance
Sheet, consists of a quality and quantity usable and salable in the ordinary
course of business consistent with past practice, except for obsolete, damaged,
defective or slow-moving items that have been written off or written down to
fair market value or for which adequate reserves have been established. All
Inventory is owned by GridSense free and clear of all Encumbrances, and no
Inventory is held on a consignment basis. The quantities of each item of
Inventory (whether raw materials, work-in-process or finished goods) are not
excessive, but are reasonable in the present circumstances of GridSense.

 

Section 4.13 Customers and Suppliers.

 

(a) Section 4.13(a) of the Disclosure Schedules sets forth with respect to the
Business (i) each customer who is listed in the GridSense SAP system
(collectively, the “Material Customers”). Except as set forth in Section 4.13(a)
of the Disclosure Schedules, GridSense has not received any notice, and has no
reason to believe, that any of the Material Customers has ceased, or intends to
cease after the Closing, to use the goods or services of the Business or to
otherwise terminate or materially reduce its relationship with the Business.

 

(b) Section 4.13(b) of the Disclosure Schedules sets forth with respect to the
Business (i) each supplier who is listed in the GridSense SAP system
(collectively, the “Material Suppliers”). Except as set forth in Section 4.13(b)
of the Disclosure Schedules, GridSense has not received any notice, and has no
reason to believe, that any of the Material Suppliers has ceased, or intends to
cease, to supply goods or services to the Business or to otherwise terminate or
materially reduce its relationship with the Business.

 

 22 

 

 

Section 4.14 Insurance. Section 4.14 of the Disclosure Schedules sets forth (a)
a true and complete list of all current policies or binders of fire, liability,
product liability, umbrella liability, real and personal property, workers’
compensation, vehicular, fiduciary liability and other casualty and property
insurance maintained by Seller or its Affiliates and relating to the Business,
the Purchased Assets or the Assumed Liabilities (collectively, the “Insurance
Policies”); and (b) with respect to the Business, the Purchased Assets or the
Assumed Liabilities, a list of all pending claims and the claims history for
GridSense since January 1, 2010. Except as set forth on Section 4.14 of the
Disclosure Schedules, there are no claims related to the Business, the Purchased
Assets or the Assumed Liabilities pending under any such Insurance Policies as
to which coverage has been questioned, denied or disputed or in respect of which
there is an outstanding reservation of rights. Neither GridSense nor any of its
Affiliates has received any written notice of cancellation of, premium increase
with respect to, or alteration of coverage under, any of such Insurance
Policies. All premiums due on such Insurance Policies have either been paid or,
if not yet due, accrued. All such Insurance Policies (a) are in full force and
effect and enforceable in accordance with their terms; (b) are provided by
carriers who are financially solvent; and (c) have not been subject to any lapse
in coverage. None of GridSense or any of its Affiliates is in default under, or
has otherwise failed to comply with, in any material respect, any provision
contained in any such Insurance Policy. The Insurance Policies are of the type
and in the amounts customarily carried by Persons conducting a business similar
to the Business. True and complete copies of the Insurance Policies have been
made available to Buyer.

 

Section 4.15 Legal Proceedings; Governmental Orders.

 

(a) there are no Actions pending or, to Seller’s Knowledge, threatened against
or by Seller (a) relating to or affecting the Business, the Purchased Assets or
the Assumed Liabilities; or (b) that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.

 

(b) there are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against, relating to or affecting the Business.

 

Section 4.16 Compliance With Laws; Permits.

 

(a) Seller have complied, and are now complying, with all Laws applicable to the
conduct of the Business as currently conducted.

 

(b) All Permits required for GridSense to conduct the Business as currently
conducted or for the ownership and use of the Purchased Assets have been
obtained by GridSense and are valid and in full force and effect. All fees and
charges with respect to such Permits as of the date hereof have been paid in
full. Section 4.16(b) of the Disclosure Schedules lists all current Permits
issued to GridSense which are related to the conduct of the Business as
currently conducted or the ownership and use of the Purchased Assets, including
the names of the Permits and their respective dates of issuance and expiration.
No event has occurred that, with or without notice or lapse of time or both,
would reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit set forth in Section 4.16(b) of the Disclosure
Schedules.

 

Section 4.17 Environmental Matters.

 

(a) The operations of Sellers with respect to the Business and the Purchased
Assets are currently and have been in compliance with all Environmental Laws.
GridSense have not received from any Person, any: (i) Environmental Notice or
Environmental Claim; or (ii) written request for information pursuant to
Environmental Law, which, in each case, either remains pending or unresolved, or
is the source of ongoing obligations or requirements as of the Closing Date.

 

 23 

 

 

(b) GridSense represents there are no Environmental Permits necessary for the
conduct of the Business as currently conducted or the ownership, lease,
operation or use of the Purchased Assets.

 

(c) None of the Business or the Purchased Assets or any real property currently
or formerly owned, leased or operated by GridSense in connection with the
Business is listed on, or has been proposed for listing on, the National
Priorities List (or CERCLIS) under CERCLA, or any similar state list.

 

(d) There has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the Business or the Purchased Assets, and
GridSense have not received an Environmental Notice that any of the Business or
the Purchased Assets (including soils, groundwater, surface water, buildings and
other structure located thereon) has been contaminated with any Hazardous
Material which could reasonably be expected to result in an Environmental Claim
against, or a violation of Environmental Law or term of any Environmental Permit
by, GridSense.

 

(e) There are no active or abandoned aboveground or underground storage tanks
owned or operated by GridSense in connection with the Business or the Purchased
Assets.

 

(f) There are no off-site Hazardous Materials treatment, storage, or disposal
facilities or locations used by GridSense and any predecessors in connection
with the Business or the Purchased Assets as to which GridSense may retain
liability, and none of these facilities or locations has been placed or proposed
for placement on the National Priorities List (or CERCLIS) under CERCLA, or any
similar state list, and GridSense has not received any Environmental Notice
regarding potential liabilities with respect to such off-site Hazardous
Materials treatment, storage, or disposal facilities or locations used by
GridSense.

 

(g) GridSense has not retained or assumed, by contract or operation of Law, any
liabilities or obligations of third parties under Environmental Law.

 

(h) There are no: (i) environmental reports, studies, audits, records, sampling
data, site assessments, risk assessments, economic models and other similar
documents with respect to the Business or the Purchased Assets or any real
property currently or formerly owned, leased or operated by GridSense in
connection with the Business which are in the possession or control of GridSense
related to compliance with Environmental Laws, Environmental Claims or an
Environmental Notice or the Release of Hazardous Materials; and (ii) material
documents concerning planned or anticipated capital expenditures required to
reduce, offset, limit or otherwise control pollution and/or emissions, manage
waste or otherwise ensure compliance with current or future Environmental Laws
(including, without limitation, costs of remediation, pollution control
equipment and operational changes).

 

 24 

 

 

(i) Seller is not aware of or reasonably anticipates, as of the Closing Date,
any condition, event or circumstance concerning the Release or regulation of
Hazardous Materials that might, after the Closing Date, prevent, impede or
materially increase the costs associated with the ownership, lease, operation,
performance or use of the Business or the Purchased Assets as currently carried
out.

 

Section 4.18 Employee Benefit Matters.

 

(a) Section 4.18(a) of the Disclosure Schedules contains a true and complete
list of each pension, benefit, retirement, compensation, employment, consulting,
profit-sharing, deferred compensation, incentive, bonus, performance award,
phantom equity, stock or stock-based, change in control, retention, severance,
vacation, paid time off, welfare, fringe-benefit and other similar agreement,
plan, policy, program or arrangement (and any amendments thereto), in each case
whether or not reduced to writing and whether funded or unfunded, including each
“employee benefit plan” within the meaning of Section 3(3) of ERISA, whether or
not tax-qualified and whether or not subject to ERISA, which is or has been
maintained, sponsored, contributed to, or required to be contributed to by
Seller for the benefit of any current or former employee, officer, director,
retiree, independent contractor or consultant of the Business or any spouse or
dependent of such individual, or under which Seller or any of its ERISA
Affiliates has or may have any Liability, or with respect to which Buyer or any
of its Affiliates would reasonably be expected to have any Liability, contingent
or otherwise (as listed on Section 4.18(a) of the Disclosure Schedules, each, a
“Benefit Plan”).

 

(b) With respect to each Benefit Plan, Seller has made available to Buyer
accurate, current and complete copies of each of the following: (i) where the
Benefit Plan has been reduced to writing, the plan document together with all
amendments; (ii) where the Benefit Plan has not been reduced to writing, a
written summary of all material plan terms; (iii) where applicable, copies of
any trust agreements or other funding arrangements, custodial agreements,
insurance policies and contracts, administration agreements and similar
agreements, and investment management or investment advisory agreements, now in
effect or required in the future as a result of the transactions contemplated by
this Agreement or otherwise; (iv) copies of any summary plan descriptions,
summaries of material modifications, employee handbooks and any other written
communications (or a description of any oral communications) relating to any
Benefit Plan; (v) in the case of any Benefit Plan that is intended to be
qualified under Section 401(a) of the Code, a copy of the most recent
determination, opinion or advisory letter from the Internal Revenue Service;
(vi) in the case of any Benefit Plan for which a Form 5500 is required to be
filed, a copy of the two most recently filed Form 5500, with schedules and
financial statements attached; (vii) actuarial valuations and reports related to
any Benefit Plans with respect to the most recently completed plan years; (viii)
the most recent nondiscrimination tests performed under the Code; and (ix)
copies of material notices, letters or other correspondence from the Internal
Revenue Service, Department of Labor, Pension Benefit Guaranty Corporation or
other Governmental Authority relating to the Benefit Plan.

 

 25 

 

 

(c) Each Benefit Plan and related trust (other than any multiemployer plan
within the meaning of Section 3(37) of ERISA (each a “Multiemployer Plan”)) has
been established, administered and maintained in accordance with its terms and
in compliance with all applicable Laws (including ERISA, the Code, and any
applicable local Laws). Each Benefit Plan that is intended to be qualified under
Section 401(a) of the Code (a “Qualified Benefit Plan”) is so qualified and has
received a favorable and current determination letter from the Internal Revenue
Service, or with respect to a prototype plan, can rely on an opinion letter from
the Internal Revenue Service to the prototype plan sponsor, to the effect that
such Qualified Benefit Plan is so qualified and that the plan and the trust
related thereto are exempt from federal income taxes under Sections 401(a) and
501(a), respectively, of the Code, and nothing has occurred that could
reasonably be expected to adversely affect the qualified status of any Qualified
Benefit Plan. Nothing has occurred with respect to any Benefit Plan that has
subjected or could reasonably be expected to subject Seller or any of its ERISA
Affiliates or, with respect to any period on or after the Closing Date, Buyer or
any of its Affiliates, to a penalty under Section 502 of ERISA or to tax or
penalty under Section 4975 of the Code. All benefits, contributions and premiums
relating to each Benefit Plan have been timely paid in accordance with the terms
of such Benefit Plan and all applicable Laws and accounting principles, and all
benefits accrued under any unfunded Benefit Plan have been paid, accrued or
otherwise adequately reserved to the extent required by GAAP.

 

(d) Neither Seller nor any of its ERISA Affiliates has (i) incurred or
reasonably expects to incur, either directly or indirectly, any Liability under
Title I or Title IV of ERISA or related provisions of the Code relating to
employee benefit plans; (ii) failed to timely pay premiums to the Pension
Benefit Guaranty Corporation; (iii) withdrawn from any Benefit Plan; or (iv)
engaged in any transaction which would give rise to liability under Section 4069
or Section 4212(c) of ERISA.

 

(e) With respect to each Benefit Plan (i) no such plan is a Multiemployer Plan,
and (A) all contributions required to be paid by Seller or its ERISA Affiliates
have been timely paid to the applicable Multiemployer Plan, (B) neither Seller
nor any ERISA Affiliate has incurred any withdrawal liability under Title IV of
ERISA which remains unsatisfied, and (C) a complete withdrawal from all such
Multiemployer Plans at the Effective Time would not result in any material
liability to Seller; (ii) no such plan is a “multiple employer plan” within the
meaning of Section 413(c) of the Code or a “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA); (iii) no Action has been
initiated by the Pension Benefit Guaranty Corporation to terminate any such plan
or to appoint a trustee for any such plan; (iv) no such plan is subject to the
minimum funding standards of Section 412 of the Code or Title IV of ERISA, and
none of the Purchased Assets is, or may reasonably be expected to become, the
subject of any lien arising under Section 302 of ERISA or Section 412(a) of the
Code; and (v) no “reportable event,” as defined in Section 4043 of ERISA, has
occurred with respect to any such plan.

 

(f) other than as required under Section 601 et. seq. of ERISA or other
applicable Law, no Benefit Plan or other arrangement provides post-termination
or retiree welfare benefits to any individual for any reason.

 

 26 

 

 

(g) there is no pending or, to Seller’s Knowledge, threatened Action relating to
a Benefit Plan (other than routine claims for benefits), and no Benefit Plan has
within the three years prior to the date hereof been the subject of an
examination or audit by a Governmental Authority or the subject of an
application or filing under, or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

 

(h) There has been no amendment to, announcement by Seller or any of its
Affiliates relating to, or change in employee participation or coverage under,
any Benefit Plan or collective bargaining agreement that would increase the
annual expense of maintaining such plan above the level of the expense incurred
for the most recently completed fiscal year with respect to any director,
officer, employee, consultant or independent contractor of the Business, as
applicable. Neither Seller nor any of its Affiliates has any commitment or
obligation or has made any representations to any director, officer, employee,
consultant or independent contractor of the Business, whether or not legally
binding, to adopt, amend, modify or terminate any Benefit Plan or any collective
bargaining agreement.

 

(i) Each Benefit Plan that is subject to Section 409A of the Code has been
administered in compliance with its terms and the operational and documentary
requirements of Section 409A of the Code and all applicable regulatory guidance
(including, notices, rulings and proposed and final regulations) thereunder.
Seller does not have any obligation to gross up, indemnify or otherwise
reimburse any individual for any excise taxes, interest or penalties incurred
pursuant to Section 409A of the Code.

 

(j) neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) entitle any current or former director,
officer, employee, independent contractor or consultant of the Business to
severance pay or any other payment; (ii) accelerate the time of payment, funding
or vesting, or increase the amount of compensation due to any such individual;
(iii) increase the amount payable under or result in any other material
obligation pursuant to any Benefit Plan; (iv) result in “excess parachute
payments” within the meaning of Section 280G(b) of the Code; or (v) require a
“gross-up” or other payment to any “disqualified individual” within the meaning
of Section 280G(c) of the Code.

 

Section 4.19 Employment Matters.

 

(a) There are no persons who are employees, independent contractors or
consultants of the Business as of the date hereof, including any employee who is
on a leave of absence of any nature, paid or unpaid, authorized or unauthorized.
As of the date hereof, all compensation, including wages, commissions and
bonuses payable to all employees, independent contractors or consultants of the
Business for services performed on or prior to the date hereof have been paid in
full and there are no outstanding agreements, understandings or commitments of
Seller with respect to any compensation, commissions or bonuses.

 

 27 

 

 

(b) Seller is not, and has not been for the past three years, a party to, bound
by, or negotiating any collective bargaining agreement or other Contract with a
union, works council or labor organization (collectively, “Union”), and there is
not, and has not been for the past three years, any Union representing or
purporting to represent any employee of the Business, and no Union or group of
employees is seeking or has sought to organize employees for the purpose of
collective bargaining. There has never been, nor has there been any threat of,
any strike, slowdown, work stoppage, lockout, concerted refusal to work overtime
or other similar labor disruption or dispute affecting GridSense or any
employees of the Business. GridSense has no duty to bargain with any Union.

 

Section 4.20 Taxes.

 

(a) All Tax Returns with respect to the Business required to be filed by
GridSense for any Pre-Closing Tax Period have been, or will be, timely filed.
Such Tax Returns are, or will be, true, complete and correct in all respects.
All Taxes due and owing by GridSense (whether or not shown on any Tax Return)
have been, or will be, timely paid.

 

(b) GridSense has withheld and paid each Tax required to have been withheld and
paid in connection with amounts paid or owing to any Employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law.

 

(c) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of GridSense.

 

(d) All deficiencies asserted, or assessments made, against GridSense as a
result of any examinations by any taxing authority have been fully paid.

 

(e) GridSense is not a party to any Action by any taxing authority. There are no
pending or threatened Actions by any taxing authority.

 

(f) There are no Encumbrances for Taxes upon any of the Purchased Assets nor is
any taxing authority in the process of imposing any Encumbrances for Taxes on
any of the Purchased Assets (other than for current Taxes not yet due and
payable).

 

(g) GridSense is not a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2.

 

(h) GridSense is not, and has not been, a party to, or a promoter of, a
“reportable transaction” within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011 4(b).

 

(i) None of the Purchased Assets is (i) required to be treated as being owned by
another person pursuant to the so-called “safe harbor lease” provisions of
former Section 168(f)(8) of the Internal Revenue Code of 1954, as amended, (ii)
subject to Section 168(g)(1)(A) of the Code, or (iii) subject to a disqualified
leaseback or long-term agreement as defined in Section 467 of the Code.

 

 28 

 

 

(j) None of the Purchased Assets is tax-exempt use property within the meaning
of Section 168(h) of the Code.

 

Section 4.21 Full Disclosure. The information and disclosures in the
representations and warranties of Seller herein, as modified by the Disclosure
Schedules, taken as a whole, do not contain any untrue statement of a material
fact, or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

ARTICLE V
Representations and warranties of buyer

 

Buyer represents and warrants to Seller that the statements contained in this
Article V are true and correct as of the date hereof. Except for the
representations and warranties contained in this Article V, neither Buyer nor
any other Person has made or makes any other express or implied representation
or warranty, either written or oral, on behalf of Buyer.

 

Section 5.01 Organization of Buyer. Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the state of Indiana.

 

Section 5.02 Authority of Buyer. Buyer has full corporate power and authority to
enter into this Agreement and the other Transaction Documents to which Buyer is
a party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms. When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms.

 

Section 5.03 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Buyer; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Buyer; or (c) require the consent, notice or other action by any Person under
any Contract to which Buyer is a party. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby.

 

 29 

 

 

Section 5.04 Sufficiency of Funds. Buyer has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.

 

Section 5.05 Independent Investigation. Buyer has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Business, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records and other documents and data of
Seller and the Business for such purpose. Buyer acknowledges and agrees that (a)
in making its decision to enter into this Agreement and the other Transaction
Documents and to consummate the transactions contemplated hereby and thereby,
Buyer has relied solely upon its own investigation and the express
representations and warranties of Seller set forth in Article IV of this
Agreement (including the related portions of the Disclosure Schedules), and (b)
neither Seller nor any other Person has made any representation or warranty as
to Seller, the Business or this Agreement, except as expressly set forth in
Article IV of this Agreement (including the related portions of the Disclosure
Schedules).

 

ARTICLE VI
Covenants

 

Section 6.01 Employees and Employee Benefits.

 

(a) Commencing on the Closing Date, GridSense shall terminate all employees of
the Business, and, at Buyer’s sole discretion, Buyer may offer employment, on an
“at will” basis, to any or all such employees.

 

(b) Seller shall be solely responsible, and Buyer shall have no obligations
whatsoever for, any compensation or other amounts payable to any current or
former employee, officer, director, independent contractor or consultant of the
Business, including, without limitation, hourly pay, commission, bonus, salary,
accrued vacation, fringe, pension or profit sharing benefits or severance pay
for any period relating to the service with GridSense at any time on or prior to
the Closing Date and Seller shall pay all such amounts to all entitled persons
on or prior to the Closing Date.

 

(c) Seller shall remain solely responsible for the satisfaction of all claims
for medical, dental, life insurance, health accident or disability benefits
brought by or in respect of current or former employees, officers, directors,
independent contractors or consultants of the Business or the spouses,
dependents or beneficiaries thereof, which claims relate to events occurring on
or prior to the Closing Date. Seller also shall remain solely responsible for
all worker’s compensation claims of any current or former employees, officers,
directors, independent contractors or consultants of the Business which relate
to events occurring on or prior to the Closing Date. Seller shall pay, or cause
to be paid, all such amounts to the appropriate persons as and when due.

 

 30 

 

 

(d) Each employee of the Business who becomes employed by Buyer in connection
with the transactions contemplated by this Agreement shall be eligible to
receive the salary and benefits maintained for employees of Buyer on
substantially similar terms and conditions in the aggregate as are provided to
similarly situated employees of Buyer.

 

Section 6.02 Non-competition; Non-solicitation.

 

(a) For a period of two years commencing on the Closing Date (the “Restricted
Period”), Seller shall not, and shall not permit any of its Affiliates to,
directly or indirectly, (i) engage in or assist others in engaging in the
Restricted Business in the Territory; (ii) have an interest in any Person that
engages directly or indirectly in the Restricted Business in the Territory in
any capacity, including as a partner, shareholder, member, employee, principal,
agent, trustee or consultant; or (iii) cause, induce or encourage any material
actual or prospective client, customer, supplier or licensor of the Business
(including any existing or former client or customer of GridSense and any Person
that becomes a client or customer of the Business after the Closing), or any
other Person who has a material business relationship with the Business, to
terminate or modify any such actual or prospective relationship. Notwithstanding
the foregoing, Seller may own, directly or indirectly, solely as an investment,
securities of any Person traded on any national securities exchange if Seller is
not a controlling Person of, or a member of a group which controls, such Person
and does not, directly or indirectly, own five percent or more of any class of
securities of such Person.

 

(b) During the Restricted Period, Seller shall not, and shall not permit any of
its Affiliates to, directly or indirectly, hire or solicit any person who is
offered employment by Buyer pursuant to Section 6.01(a) or is or was employed in
the Business during the Restricted Period, or encourage any such employee to
leave such employment or hire any such employee who has left such employment,
except pursuant to a general solicitation which is not directed specifically to
any such employees; provided, that nothing in this Section 6.02(b) shall prevent
Seller or any of its Affiliates from hiring (i) any employee whose employment
has been terminated by Buyer or (ii) after 180 days from the date of termination
of employment, any employee whose employment has been terminated by the
employee.

 

(c) Seller acknowledges that a breach or threatened breach of this Section 6.02
would give rise to irreparable harm to Buyer, for which monetary damages would
not be an adequate remedy, and hereby agrees that in the event of a breach or a
threatened breach by Seller of any such obligations, Buyer shall, in addition to
any and all other rights and remedies that may be available to it in respect of
such breach, be entitled to equitable relief, including a temporary restraining
order, an injunction, specific performance and any other relief that may be
available from a court of competent jurisdiction (without any requirement to
post bond).

 

 31 

 

 

(d) Seller acknowledges that the restrictions contained in this Section 6.02 are
reasonable and necessary to protect the legitimate interests of Buyer and
constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 6.02 should ever be adjudicated to exceed
the time, geographic, product or service or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Law. The covenants contained in this Section
6.02 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

Section 6.03 Governmental Approvals and Consents.

 

(a) Each party hereto shall, as promptly as possible, (i) make, or cause or be
made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, and approvals from all
Governmental Authorities that may be or become necessary for its execution and
delivery of this Agreement and the performance of its obligations pursuant to
this Agreement and the other Transaction Documents. Each party shall cooperate
fully with the other party and its Affiliates in promptly seeking to obtain all
such consents, authorizations, orders and approvals. The parties hereto shall
not willfully take any action that will have the effect of delaying, impairing
or impeding the receipt of any required consents, authorizations, orders and
approvals.

 

(b) Seller and Buyer shall use reasonable best efforts to give all notices to,
and obtain all consents from, all third parties that are described in the
Disclosure Schedules.

 

(c) Without limiting the generality of the parties’ undertakings pursuant to
subsections (a) and (b) above, each of the parties shall use all reasonable best
efforts to:

 

(i) respond to any inquiries by any Governmental Authority regarding antitrust
or other matters with respect to the transactions contemplated by this Agreement
or any other Transaction Document;

 

(ii) avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
other Transaction Document; and

 

(iii) in the event any Governmental Order adversely affecting the ability of the
parties to consummate the transactions contemplated by this Agreement or any
other Transaction Document has been issued, to have such Governmental Order
vacated or lifted.

 

 32 

 

 

(d) All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not including any interactions between Seller with
Governmental Authorities in the ordinary course of business, any disclosure
which is not permitted by Law or any disclosure containing confidential
information) shall be disclosed to the other party hereunder in advance of any
filing, submission or attendance, it being the intent that the parties will
consult and cooperate with one another, and consider in good faith the views of
one another, in connection with any such analyses, appearances, meetings,
discussions, presentations, memoranda, briefs, filings, arguments, and
proposals. Each party shall give notice to the other party regarding any
meeting, discussion, appearance or contact with any Governmental Authority or
the staff or regulators of any Governmental Authority, with such notice being
sufficient to provide the other party with the opportunity to attend and
participate in such meeting, discussion, appearance or contact.

 

(e) Notwithstanding the foregoing, nothing in this Section 6.03 shall require,
or be construed to require, Buyer or any of its Affiliates to agree to (i) sell,
hold, divest, discontinue or limit, before or after the Closing Date, any
assets, businesses or interests of Buyer or any of its Affiliates; (ii) any
conditions relating to, or changes or restrictions in, the operations of any
such assets, businesses or interests which, in either case, could reasonably be
expected to result in a Material Adverse Effect or materially and adversely
impact the economic or business benefits to Buyer of the transactions
contemplated by this Agreement and the other Transaction Documents; or (iii) any
material modification or waiver of the terms and conditions of this Agreement.

 

Section 6.04 Books and Records.

 

(a) In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of two years after the Closing, Buyer shall:

 

(i) retain the Books and Records (including personnel files) relating to periods
prior to the Closing in a manner reasonably consistent with the prior practices
of GridSense; and

 

(ii) upon reasonable notice, afford the GridSense’s Representatives reasonable
access (including the right to make, at GridSense’s expense, photocopies),
during normal business hours, to such Books and Records.

 

(b) In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing, or for any other reasonable purpose, for a
period of five years following the Closing, Seller shall:

 

 33 

 

 

(i) retain the books and records of GridSense which relate to the Business and
its operations for periods prior to the Closing; and

 

(ii) upon reasonable notice, afford the Buyer’s Representatives reasonable
access (including the right to make, at Buyer’s expense, photocopies), during
normal business hours, to such books and records.

 

(c) Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 6.04 where such access would violate any Law.

 

Section 6.05 Public Announcements. Unless otherwise required by applicable Law
(based upon the reasonable advice of counsel), no party to this Agreement shall
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed), and the parties shall cooperate as to the
timing and contents of any such announcement.

 

Section 6.06 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax) shall be borne and paid equally by Seller and Buyer when due.
Seller shall, at its own expense, timely file any Tax Return or other document
with respect to such Taxes or fees (and Buyer shall cooperate with respect
thereto as necessary).

 

Section 6.07 Tax Clearance Certificates. If requested by Buyer, Seller shall
notify all of the taxing authorities in the jurisdictions that impose Taxes on
Seller or where Seller has a duty to file Tax Returns of the transactions
contemplated by this Agreement in the form and manner required by such taxing
authorities, if the failure to make such notifications or receive any available
tax clearance certificate (a “Tax Clearance Certificate”) could subject the
Buyer to any Taxes of Seller. If any taxing authority asserts that Seller is
liable for any Tax, Seller shall promptly pay any and all such amounts and shall
provide evidence to the Buyer that such liabilities have been paid in full or
otherwise satisfied.

 

Section 6.08 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents.

 

 34 

 

 

ARTICLE VII
Indemnification

 

Section 7.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is 18
months from the Closing Date; provided, that the representations and warranties
in (i) Section 4.01, Section 4.02, Section 4.08, Section 5.01, and Section 5.02
shall survive indefinitely, (ii) Section 4.16 shall survive for a period of five
years after the Closing, and (iii) Section 4.18 and Section 4.20 shall survive
for the full period of all applicable statutes of limitations (giving effect to
any waiver, mitigation or extension thereof) plus 60 days. All covenants and
agreements of the parties contained herein shall survive the Closing
indefinitely or for the period explicitly specified therein. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved,
and any claim not so asserted prior to the expiration date of the applicable
survival period shall thereafter be barred.

 

Section 7.02 Indemnification By Seller. Subject to the other terms and
conditions of this Article VII, Seller shall indemnify and defend each of Buyer
and its Affiliates and their respective Representatives (collectively, the
“Buyer Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement, the other Transaction Documents or in any
certificate or instrument delivered by or on behalf of Seller pursuant to this
Agreement, as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement, the other Transaction Documents
or any certificate delivered by or on behalf of Seller pursuant to this
Agreement;

 

(c) any Excluded Asset or any Excluded Liability; or

 

(d) any Third Party Claim based upon, resulting from or arising out of the
business, operations, assets or obligations of Seller or any of its Affiliates
(other than the Purchased Assets or Assumed Liabilities) conducted, existing or
arising on or prior to the Closing Date; including but not limited to, any sales
made prior to the Closing Date.

 

Section 7.03 Indemnification By Buyer. Subject to the other terms and conditions
of this Article VII, Buyer shall indemnify and defend each of Seller and its
Affiliates and their respective Representatives (collectively, the “Seller
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to or by reason of:

 

 35 

 

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement; or

 

(c) any Assumed Liability.

 

Section 7.04 Certain Limitations. The indemnification provided for in Section
7.02 and Section 7.03 shall be subject to the following limitations:

 

(a) Seller shall not be liable to the Buyer Indemnitees for indemnification
under Section 7.02(a) until the aggregate amount of all Losses in respect of
indemnification under Section 7.02(a) exceeds $25,000 (the “Basket”), in which
event Seller shall only be required to pay or be liable for such Losses in
excess of the Basket. The aggregate amount of all Losses for which Seller shall
be liable pursuant to Section 8.02(a) shall not exceed $750,000 (the “Cap”).

 

(b) Buyer shall not be liable to the Seller Indemnitees for indemnification
under Section 7.03(a) until the aggregate amount of all Losses in respect of
indemnification under Section 7.03(a) exceeds the Basket, in which event Buyer
shall be required to pay or be liable for such Losses in excess of the Basket.
The aggregate amount of all Losses for which Buyer shall be liable pursuant to
Section 7.03(a) shall not exceed the Cap.

 

(c) For purposes of this Article VII, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.

 

(d) Payments by an Indemnifying Party pursuant to Section 7.02 or Section 7.03
in respect of any Loss shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment actually received by the Indemnified Party
in respect of any such claim, less any related costs and expenses, including the
aggregate cost of pursuing any related insurance claims and any related
increases in insurance premiums or other chargebacks (it being agreed that
neither party shall have any obligation to seek to recover any insurance
proceeds prior to making a claim under this Article VIII and that, promptly
after the realization of any insurance proceeds, indemnity, contribution or
other similar payment, the Indemnified Party shall reimburse the Indemnifying
Party for such reduction in Losses for which the Indemnified Party was
indemnified prior to the realization of reduction of such Losses).

 

 36 

 

 

(e) Each Indemnified Party shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
breach that gives rise to such Loss.

 

Section 7.05 Indemnification Procedures. The party making a claim under this
Article VII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article VII is referred to as the
“Indemnifying Party”.

 

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty calendar days after receipt of such notice of such Third
Party Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure or is prejudiced thereby. Such notice by the Indemnified
Party shall describe the Third Party Claim in reasonable detail, shall include
copies of all material written evidence thereof and shall indicate the estimated
amount, if reasonably practicable, of the Loss that has been or may be sustained
by the Indemnified Party. The Indemnifying Party shall have the right to
participate in, or by giving written notice to the Indemnified Party, to assume
the defense of any Third Party Claim at the Indemnifying Party’s expense and by
the Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate
in good faith in such defense; provided, that such Indemnifying Party shall not
have the right to defend or direct the defense of any such Third Party Claim
that seeks an injunction or other equitable relief against the Indemnified
Party. In the event that the Indemnifying Party assumes the defense of any Third
Party Claim, subject to Section 7.05(b), it shall have the right to take such
action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof. The
fees and disbursements of such counsel shall be at the expense of the
Indemnified Party, provided, that if in the reasonable opinion of counsel to the
Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of one
counsel to the Indemnified Party, unless the Third Party Claim is litigated in
multiple jurisdictions, in which case the Indemnifying Party shall be liable for
the reasonable fees and expenses of local counsel in each jurisdiction for which
the Indemnified Party reasonably determines such counsel is required. If the
Indemnifying Party elects not to compromise or defend such Third Party Claim,
fails to promptly notify the Indemnified Party in writing of its election to
defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to Section
7.05(b), pay, compromise, defend such Third Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such Third Party
Claim. Seller and Buyer shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available records relating to such Third Party Claim and furnishing,
without expense (other than reimbursement of actual out-of-pocket expenses) to
the defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim.

 

 37 

 

 

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 7.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten business days
after its receipt of such notice, the Indemnified Party may continue to contest
or defend such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 7.05(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld).

 

(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure or is otherwise
prejudiced thereby. Such notice by the Indemnified Party shall describe the
Direct Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have thirty days after its receipt of such
notice to respond in writing to such Direct Claim. The Indemnified Party shall
allow the Indemnifying Party and its professional advisors to investigate the
matter or circumstance alleged to give rise to the Direct Claim, and whether and
to what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party shall assist the Indemnifying Party’s investigation by giving
such information and assistance (including access to the Indemnified Party’s
premises and personnel and the right to examine and copy any accounts, documents
or records) as the Indemnifying Party or any of its professional advisors may
reasonably request. If the Indemnifying Party does not so respond within such
thirty-day period, the Indemnifying Party shall be deemed to have rejected such
claim, in which case the Indemnified Party shall be free to pursue such remedies
as may be available to the Indemnified Party on the terms and subject to the
provisions of this Agreement.

 

 38 

 

 

Section 7.06 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VII, the Indemnifying
Party shall satisfy its obligations within fifteen Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds; or
to the extent of the Escrow Amount, through written authorization by the Seller
to the Escrow Agent to disburse such payment from the Escrow Amount. The parties
hereto agree that should an Indemnifying Party not make full payment of any such
obligations within such fifteen Business Day period, any amount payable shall
accrue interest from and including the date of agreement of the Indemnifying
Party or final, non-appealable adjudication to but excluding the date such
payment has been made at a rate per annum equal to five percent. Such interest
shall be calculated daily on the basis of a 365-day year and the actual number
of days elapsed.

 

Section 7.07 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 

Section 7.08 Escrow Agent.

 

(a) Generally.The Escrow Agent shall hold the Escrow Amount in escrow in
accordance with this Agreement.

 

(b) Distributions from Escrow Fund. In the event that a Loss shall be agreed to
by Seller and Escrow Agent shall have received written notice thereof from
Seller or a final non-appealable judgment shall have been rendered by the court
having jurisdiction over the matters relating to such claim by the Buyer for
indemnification from the Sellers and the Escrow Agent shall have received, a
copy thereof, subject to the Basket, the Escrow Agent shall deliver to the Buyer
from the Escrow Amount the amount agreed to or determined by the court to be
owed to Buyer under Article VII in accordance with the terms herein.

 

(c) Termination of Escrow. If there are no indemnifiable pending Claims for
against such amount, $50,000 of the Escrow Amount shall be disbursed to Seller
on January 7, 2017 and any balance shall be disbursed on July 7, 2017.

 

(d) Dispute. In the event that the Seller subject to indemnification obligation
under such notice, gives the Escrow Agent written notice contesting all or any
portion of such Damages, the claim will be deemed a contested claim and the
Escrow Agent is hereby authorized to withhold such amount which is in dispute in
accordance with Section 7.1.2 until such dispute is resolved.

 



 39 

 

 

(e) Indemnity. All parties hereto hereby indemnify and hold the Escrow Agent
harmless from any and all liabilities, costs and expenses incurred by the Escrow
Agent by reason of any act or failure to act taken in accordance with this
Agreement, except as such liability, cost or expense shall result from the gross
negligence, fraud or willful misconduct of the Escrow Agent. The Escrow Agent
shall have no duties or responsibilities except those expressly set forth in
this Agreement.

 

Section 7.09 Exclusive Remedies. Subject to Section 8.11, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from actual and intentional fraud or
criminal activity on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article VII. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this Article VII. Nothing in this
Section 7.09 shall limit any Person’s right to seek and obtain any equitable
relief to which any Person shall be entitled or to seek any remedy on account of
any party’s actual and intentional fraud or criminal activity.

 

ARTICLE VIII

Miscellaneous

 

Section 8.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred;
provided, that Buyer shall be solely responsible for all fees, costs or
expenses, if any, incurred in connection with the recordation and/or
registration of the Intellectual Property Registrations in Buyer’s name or the
name of any other Person in any intellectual property office throughout the
world.

 

Section 8.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile (if
shown below) or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 8.02):

 

 40 

 

 

If to Seller:

Acorn Energy, Inc.

10451 Mill Run Circle, Suite 400

Owings Mills, MD 21117

Attention: Jan Loeb, CEO

jloeb@acornenergy.com

 

With a copy to:

 

Sheldon Krause, Esq.

Eilenberg & Krause LLP

11 East 44th Street

New York, New York 10017

sk@eklawllp.com

 

If to Buyer:

Franklin Fueling Systems, Inc.

E-mail: FELegal@fele.com

Attention: Corporate Counsel



 

 

Section 8.03 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 8.04 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

Section 8.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

 41 

 

 

Section 8.06 Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

 

Section 8.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 8.08 No Third-party Beneficiaries. Except as provided in Article VIII,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 8.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 8.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Indiana without giving effect to any choice or
conflict of law provision or rule (whether of the State of Indiana or any other
jurisdiction).

 

 42 

 

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF INDIANA IN EACH CASE LOCATED IN THE
CITY OF FORT WAYNE AND COUNTY OF ALLEN, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.10(c).

 

Section 8.11 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 8.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[signature page follows]

 

 43 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  GRIDSENSE, INC.         By:                    Name:     Title:          
ACORN ENERGY, INC.         By:     Name:     Title:          

FRANKLIN FUELING SYSTEMS, INC.

 

  By:     Name:     Title:  

 

 44 

 

 

 

